FILED
                           NOT FOR PUBLICATION                              JAN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10478

              Plaintiff - Appellee,              D.C. No. 2:05-cr-00377-1

  v.
                                                 MEMORANDUM *
PETER REGINALD WRIGHT,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                      Argued and Submitted January 11, 2011
                            San Francisco, California

Before: SCHROEDER, RAWLINSON, and BEA, Circuit Judges.

       Peter Reginald Wright appeals his jury conviction of possession with intent

to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii). The

district court denied Wright’s motion to suppress the evidence found in a search of

his vehicle after it was pulled over on a traffic stop. Although Wright challenged



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
every aspect of the stop and eventual search, the district court, after an evidentiary

hearing, credited the testimony of the trooper, who made the stop and conducted

the search. The trooper gave three valid reasons for stopping Wright: (1) he was

speeding; (2) he made an unsafe lane change; and (3) he failed to signal when

changing lanes. Thus, it is irrelevant whether the trooper had other, subjective

reasons for stopping Wright. The record supports the district court’s findings and

there was no legal error. We therefore affirm the denial of the motion to suppress.

      There was no error in connection with the use of a demonstrative aid to the

fingerprint evidence. The aid was provided to defense counsel and was not

admitted into evidence. The fingerprint evidence itself was also provided to

defense counsel, as well as the summary of the expert’s testimony required under

Federal Rule of Criminal Procedure 16(a)(1)(G).

      Wright claims there was error in connection with the uninvited reference on

the part of the fingerprint expert to a reviewer. The government offered to make

the reviewer available for examination and cross-examination, but for whatever

reason the reviewer did not become a witness. It would have been good tactical

strategy in any event to decline to call an additional witness who could confirm the

defendant’s fingerprints were on the contraband.




                                           2
      In light of the overwhelming evidence of Wright’s guilt, to the extent there

was any error, it was harmless. United States v. Larson, 495 F.3d 1094, 1108 (9th

Cir. 2007).

      There was no error in the admission of the narcotics expert’s testimony. All

requirements of the relevant rules were observed, and the witness testified only to

relevant issues in the case. United States v. Vallejo, 237 F.3d 1008 (9th Cir. 2001),

amended, 246 F.3d 1150 (9th Cir. 2001), is not on point because the expert here

did not testify concerning issues that were outside the scope of the case.

      AFFIRMED.




                                          3